I am unable to concur in the foregoing opinion.
The state prohibition act classifies alcohol capable of being used as a beverage as an intoxicating liquor, and forbids its sale, and, in my opinion, every person who either sells such alcohol for use as a beverage, or maintains a place for its unlawful sale for such use, violates the act. It will not do to say that because it is "denatured" according to some formula furnished by the officers of the Federal government, its sale is lawful. "Denature," as defined in Webster's New International Dictionary, means,
"To deprive of natural qualities; to change the nature of; specif., to render unfit for eating or drinking, . . ."
and it is in this sense that I conceive the word to be used in the statute quoted in the majority opinion. It follows that, before the sale of alcohol is lawful, it must be denatured in fact as well as in name. The alcohol sold by the defendant, and for the unlawful sale of which he maintains a place, was not thus denatured. It was capable of being used as a beverage. In fact, the very purpose for which the defendant keeps and sells it is for use as a beverage.
I think, therefore, that the judgment of the trial court should be reversed, rather than affirmed. *Page 336